 Fill in this information to identify your case:
 Debtor 1               Joel Council                                                                                   Check if this is a modified plan, and
                              First Name            Middle Name          Last Name                                     list below the sections of the plan that
                                                                                                                       have been changed.
 Debtor 2            Maria Victoria Council
 (Spouse, if filing) First Name       Middle Name            Last Name
 United States Bankruptcy Court for the:          DISTRICT OF SOUTH CAROLINA                                           Pre-confirmation modification
                                                                                                                       Post-confirmation modification
 Case number:                 19-06189
 (If known)                                                                                                            2.1; 3.1; 3.2; 3.3; 3.4; 8.1



District of South Carolina
Chapter 13 Plan                                                                                                                                          5/19

 Part 1:       Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances. Plans that do not comply with the Bankruptcy Code, the
                           Federal Rules of Bankruptcy Procedure, this Court’s local rules, and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an
                           attorney, you may wish to consult one. Failure to object may constitute an implied acceptance of and consent to the relief requested
                           in this document.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file a timely objection to
                           confirmation. To determine the deadline to object to this plan, you must consult the Notice of Bankruptcy Case or applicable
                           Notice/Motion served with this plan. The Bankruptcy Court may confirm this plan without further notice if no objection to
                           confirmation is filed. See Bankruptcy Rule 3015. In addition, pursuant to Federal Rule of Bankruptcy Procedure 3002, you must
                           file a timely proof of claim in order to be paid under any plan. Confirmation of this plan does not bar a party in interest from
                           objecting to a claim.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the plan
                           includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision will be
                           ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in a            Included                    Not Included
              partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                Included                    Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                         Included                    Not Included

 1.4          Conduit Mortgage Payments: ongoing mortgage payments made by the trustee                           Included                    Not Included
              through plan, set out in Section 3.1(c) and in Part 8

 Part 2:       Plan Payments and Length of Plan

2.1       The debtor submits to the supervision and control of the trustee all or such portion of future earnings or other future income as is necessary for
the execution of the plan.

Unless all allowed claims (other than long-term claims) are fully paid pursuant to the plan, the debtor will make regular payments to the trustee as
follows:


$619.00 per Month for 3 months
$2075.00 per Month for 3 months


Insert additional lines if needed.

The debtor and trustee may stipulate to a higher payment in order to provide adequate funding of the plan without the necessity of a modification to the
plan. The stipulation is effective upon filing with the Court.
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
 Debtor                Joel Council                                                                  Case number         19-06189
                       Maria Victoria Council


Additional monthly payments will be made to the extent necessary to make the payments to creditors specified in this plan.

2.2          Regular payments to the trustee will be made from future income in the following manner:

             Check all that apply:
                      The debtor will make payments pursuant to a payroll deduction order.
                      The debtor will make payments directly to the trustee.
                      Other (specify method of payment):


2.3 Income tax refunds.
    Check one.
                  The debtor will retain any income tax refunds received during the plan term.

                          The debtor will treat income refunds as follows:


2.4 Additional payments.
    Check one.
                  None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

 Part 3:      Treatment of Secured Claims

To receive a distribution from the trustee, a proof of claim, including adequate supporting documentation and filed in compliance with Official Rules
and Forms, must be filed with the Court. For purposes of plan distribution, a claim shall be treated as provided for in a confirmed plan. However, if a
claim is treated as secured in a confirmed plan and the affected creditor elects to file an unsecured claim, such claim, unless timely amended, shall be
treated as unsecured for purposes of plan distribution. Any creditor holding a claim secured by property that is removed from the protection of the
automatic stay by order, surrender, or through operation of the plan will receive no further distribution from the chapter 13 trustee on account of any
secured claim. This provision also applies to creditors who may claim an interest in, or lien on, property that is removed from the protection of the
automatic stay by another lienholder or released to another lienholder, unless the Court orders otherwise, but does not apply if the sole reason for its
application arises under 11 U.S.C. § 362(c)(3) or (c)(4). Any funds that would have otherwise been paid to a creditor, but pursuant to these provisions
will not be paid, will be distributed according to the remaining terms of the plan. Any creditor affected by these provisions and who has filed a timely
proof of claim may file an itemized proof of claim for any unsecured deficiency within a reasonable time after the removal of the property from the
protection of the automatic stay. Secured creditors that will be paid directly by the debtor may continue sending standard payment and escrow notices,
payment coupons, or inquiries about insurance, and such action will not be considered a violation of the automatic stay.

3.1          Maintenance of payments and cure or waiver of default, if any.

             Check all that apply. Only relevant sections need to be reproduced.

                          None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
                          3.1(a) The debtor is not in default and will maintain the current contractual installment payments on the secured claims listed
                          below, with any changes required by the applicable contract and noticed in conformity with any applicable rules. These payments
                          will be disbursed directly by the debtor.

                          3.1(b) The debtor is in default and will maintain the current contractual installment payments on the secured claims listed below,
                          with any changes required by the applicable contract and noticed in conformity with any applicable rules. The arrearage payments
                          will be disbursed by the trustee, with interest, if any, at the rate stated. The trustee shall pay the arrearage as stated in the creditor’s
                          allowed claim or as otherwise ordered by the Court.

 Name of Creditor              Collateral                                                 Estimated amount of          Interest rate on Monthly payment on
                                                                                          arrearage                    arrearage        arrearage
                                                                                                                       (if applicable)
 BRAESAEL                      DEBTORS RESIDENCE-5076 TIMBER
 MANAGEMENT                    FALLS DRIVE, FORT MILL SC 29707                                      $5,336.40                  0.00%                               $89.00
                                                                                          Includes amounts                                 (or more)
                                                                                          accrued through the
                                                                                          December 2020



District of South Carolina
Effective May 1, 2019                                                           Chapter 13 Plan                                                       Page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
    Debtor                Joel Council                                                                 Case number        19-06189
                          Maria Victoria Council

    Name of Creditor              Collateral                                                 Estimated amount of        Interest rate on Monthly payment on
                                                                                             arrearage                  arrearage        arrearage
                                                                                                                        (if applicable)
                                  DEBTORS RESIDENCE-5076 TIMBER
    US BANK                       FALLS DRIVE, FORT MILL SC 29707                                    $75,752.83                 0.00%                         $1263.00
                                                                                             Includes amounts                               (or more)
                                                                                             accrued through the
                                                                                             December 2020

Insert additional claims as needed.

                             3.1(c) The debtor elects to make post-petition mortgage payments to the trustee for payment through the Chapter 13 Plan in
                             accordance with the Operating Order of the Judge assigned to this case and as provided in Section 8.1. In the event of a conflict
                             between this document and the Operating Order, the terms of the Operating Order control.

                             3.1(d) The debtor proposes to engage in loss mitigation efforts with        according to the applicable guidelines or procedures of
                             the Judge assigned to this case. Refer to section 8.1 for any nonstandard provisions, if applicable.

                             3.1(e) Other. A secured claim is treated as set forth in section 8.1. This provision will be effective only if the applicable box in
                             Section 1.3 of this plan is checked and a treatment is provided in Section 8.1.

                              Insert additional claims as needed

   3.2          Request for valuation of security and modification of undersecured claims. Check one.

                             None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
                             The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

                                        The debtor requests that the Court determine the value of the secured claims listed below. For each non-governmental
                             secured claim listed below, the debtor states that the value of the secured claim should be as set out in the column headed Estimated
                             amount of secured claim. For secured claims of governmental units, unless otherwise ordered by the Court after motion or claims
                             objection filed after the governmental unit files its proof of claim or after the time for filing one has expired, the value of a secured
                             claim listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed below. For
                             each listed claim, the value of the secured claim will be paid in full with interest at the rate stated below.

                                       The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim
                             under Part 5.1 of this plan. If the estimated amount of a creditor’s secured claim is listed below as having no value, the creditor’s
                             allowed claim will be treated in its entirety as an unsecured claim under Part 5.1 of this plan. Unless otherwise ordered by the
                             Court, the amount of the creditor’s total claim listed on the proof of claim controls over any contrary amounts listed in this
                             paragraph.

                                       Unless 11 U.S.C. § 1325(a)(5)(A) or (C) applies, holders of secured claims shall retain liens to the extent provided by
                             section 1325(a)(5)(B)(i). Unless there is a non-filing co-debtor who continues to owe an obligation secured by the lien, any secured
                             creditor paid the allowed secured claim provided for by this plan shall release its liens at the earliest of the time required by
                             applicable state law, order of this Court, or thirty (30) days from the entry of the discharge.

    Name of               Estimated             Collateral              Value of      Amount of claims Estimated amount             Interest       Estimated
    creditor              amount of                                     collateral    senior to creditor's of secured claim         rate           monthly
                          creditor's                                                  claim                                                        payment to
                          total claim                                                                                                              creditor
                                                                                                                                                   (disbursed by the
                                                                                                                                                   trustee)




   District of South Carolina
   Effective May 1, 2019                                                             Chapter 13 Plan                                                  Page 3
   Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
 Debtor                Joel Council                                                                    Case number      19-06189
                       Maria Victoria Council

 Name of               Estimated             Collateral              Value of          Amount of claims Estimated amount         Interest        Estimated
 creditor              amount of                                     collateral        senior to creditor's of secured claim     rate            monthly
                       creditor's                                                      claim                                                     payment to
                       total claim                                                                                                               creditor
                                                                                                                                                 (disbursed by the
                                                                                                                                                 trustee)




 AUTO                                        2014 KIA
 MONEY                 $6,639.11             SOUL                    $6,385.00                    $0.00          $6,385.00          6.25%                $125.00
                                                                                                                                                 (or more)
                                             DEBTORS
                                             RESIDENC
                                             E-5076
                                             TIMBER
                                             FALLS
                                             DRIVE,
                                             FORT MILL
 REAL                                        SC 29707:
 TIME                                        TO BE
 RESOLUT               $54,176.5             VALUED
 ION                   2                     IN PLAN                 $246,800.00           $332,000.00                $0.00         0.00%                        $0.00
                                                                                                                                                 (or more)

Insert additional claims as needed.

 3.3         Other secured claims excluded from 11 U.S.C. § 506 and not otherwise addressed herein.

      Check one.
                          None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
                          The claims listed below are being paid in full without valuation or lien avoidance.

                          These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by the
                          trustee or directly by the debtor, as specified below. Unless there is a non-filing co-debtor who continues to owe an obligation
                          secured by the lien, any secured creditor paid the allowed secured claim provided for by this plan shall satisfy its liens at the earliest
                          of the time required by applicable state law, order of this Court, or upon completion of the payment of its allowed secured claim in
                          this case.

 Name of Creditor                   Collateral                                     Estimated amount of claim Interest rate         Estimated monthly payment
                                                                                                                                   to creditor

                                    ALL REAL AND PERSONAL
 SC DEPT OF                         PROPERTY
 REVENUE                            UNENCUMBERED BY LIENS                                        $177.38             6.25%                                       $5.00
                                                                                                                                   (or more)

                                                                                                                                   Disbursed by:
                                                                                                                                      Trustee
                                                                                                                                      Debtor

Insert additional claims as needed.

3.4          Lien avoidance.


District of South Carolina
Effective May 1, 2019                                                                Chapter 13 Plan                                                Page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
 Debtor                Joel Council                                                                     Case number    19-06189
                       Maria Victoria Council

Check one.
                          None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.
                          The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked

                          The judicial liens or nonpossessory, nonpurchase money security interests securing the claims listed below impair exemptions to
                          which the debtor would have been entitled under 11 U.S.C. § 522(b). Unless otherwise ordered by the Court, a judicial lien or
                          security interest securing a claim listed below will be avoided to the extent that it impairs such exemptions upon entry of the order
                          confirming the plan. The amount of the judicial lien or security interest that is avoided will be treated as an unsecured claim in Part
                          5.1 to the extent allowed. The amount, if any, of the judicial lien or security interest that is not avoided will be paid in full as a
                          secured claim under the plan. See 11 U.S.C. § 522(f) and Bankruptcy Rule 4003(d). If more than one lien is to be avoided, provide
                          the information separately for each lien.

                           Choose the appropriate form for lien avoidance

 Name of        Estimated                    Total of all            Applicable        Value of debtor's    Amount of lien not Amount of lien avoided
 creditor and amount of                      senior/unavoid          Exemption and     interest in property avoided (to be paid
 description of lien                         able liens              Code Section                           in 3.2 above)
 property
 securing lien
 LVNV
 FUNDING

 DEBTOR
 S
 RESIDEN
 CE-5076
 TIMBER
 FALLS
 DRIVE,
 FORT
 MILL SC                                                                 54,875.00
 29707:                                                                 S.C. Code
 522(F)                                                                     Ann. §
 VOIDABL                                                             15-41-30(A)(1
 E                     $7,452.05              $391,447.92                      )(a)         $246,800.00               $0.00                                    100%

                           Use this for avoidance of liens on co-owned property only.

 Name of               Total equity          Debtor’s equity Applicable                Non-exempt equity Estimated lien        Amount of Amount of lien
 creditor and          (value of             (Total equity   Exemption and             (Debtor's equity                        lien not   avoided
 description of        debtor's              multiplied by   Code Section              less exemption)                         avoided(to
 property              property less         debtor’s                                                                          be paid in
 securing lien         senior/unavoi         proportional                                                                      3.2 above)
                       dable liens)          interest in
                                             property)
 -NONE-


Insert additional claims as needed.

 3.5         Surrender of collateral.

     Check one.
                          None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

 Part 4:      Treatment of Fees and Priority Claims

4.1      General
The debtor shall pay all post-petition priority obligations, including but not limited to taxes and post-petition domestic support, and pay regular
payments on assumed executory contracts or leases, directly to the holder of the claim as the obligations come due, unless otherwise ordered by the


District of South Carolina
Effective May 1, 2019                                                                 Chapter 13 Plan                                             Page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
 Debtor                Joel Council                                                                    Case number        19-06189
                       Maria Victoria Council

Court. Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full without
postpetition interest.

4.2          Trustee’s fees

Trustee’s fees are governed by statute and may change during the course of the case.

4.3          Attorney's fees.

             a.            The debtor and the debtor’s attorney have agreed to an attorney’s fee for the services identified in the Rule 2016(b) disclosure
                           statement filed in this case. Fees entitled to be paid through the plan and any supplemental fees as approved by the Court shall be
                           disbursed by the trustee as follows: Following confirmation of the plan and unless the Court orders otherwise, the trustee shall
                           disburse a dollar amount consistent with the Judge’s guidelines to the attorney from the initial disbursement. Thereafter, the
                           balance of the attorney’s compensation as allowed by the Court shall be paid, to the extent then due, with all funds remaining each
                           month after payment of trustee fees, allowed secured claims and pre-petition arrearages on domestic support obligations. In
                           instances where an attorney assumes representation in a pending pro se case and a plan is confirmed, a separate order may be
                           entered by the Court, without further notice, which allows for the payment of a portion of the attorney’s fees in advance of
                           payments to creditors.

             b.            If, as an alternative to the above treatment, the debtor’s attorney has received a retainer and cost advance and agreed to file fee
                           applications for compensation and expenses in this case pursuant to 11 U.S.C. § 330, the retainer and cost advance shall be held in
                           trust until fees and expense reimbursements are approved by the Court. Prior to the filing of this case, the attorney has received
                           $        and for plan confirmation purposes only, the fees and expenses of counsel are estimated at $        or less.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.



             The trustee shall pay all allowed pre-petition 11 U.S.C. § 507 priority claims, other than domestic support obligations treated below, on a pro
             rata basis. If funds are available, the trustee is authorized to pay any allowed priority claim without further amendment of the plan.

             Check box below if there is a Domestic Support Obligation.


                          Domestic Support Claims. 11 U.S.C. § 507(a)(1):

                           a.           Pre-petition arrearages. The trustee shall pay the pre-petition domestic support obligation arrearage to (state name of
                                        DSO recipient), at the rate of $       or more per month until the balance, without interest, is paid in full. Add additional
                                        creditors as needed.

                           b.           The debtor shall pay all post-petition domestic support obligations as defined in 11 U.S.C. § 101(14A) on a timely basis
                                        directly to the creditor.

                           c.           Any party entitled to collect child support or alimony under applicable non-bankruptcy law may collect those obligations
                                        from property that is not property of the estate or with respect to the withholding of income that is property of the estate or
                                        property of the debtor for payment of a domestic support obligation under a judicial or administrative order or a statute.

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.
                     None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified. Check one

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata by the trustee to the extent that funds are
             available after payment of all other allowed claims.


District of South Carolina
Effective May 1, 2019                                                             Chapter 13 Plan                                                     Page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
 Debtor                Joel Council                                                             Case number         19-06189
                       Maria Victoria Council

                The debtor estimates payments of less than 100% of claims.
                The debtor proposes payment of 100% of claims.
                The debtor proposes payment of 100% of claims plus interest at the rate of %.




5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3          Other separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory contracts
             and unexpired leases are rejected. Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.



 Part 7:      Vesting of Property of the Estate

7.1        Property of the estate will vest in the debtor as stated below:
      Check the applicable box:

              Upon confirmation of the plan, property of the estate will remain property of the estate, but possession of property of the estate shall remain
              with the debtor. The chapter 13 trustee shall have no responsibility regarding the use or maintenance of property of the estate. The debtor
              is responsible for protecting the estate from any liability resulting from operation of a business by the debtor. Nothing in the plan is intended
              to waive or affect adversely any rights of the debtor, the trustee, or party with respect to any causes of action owned by the debtor.

              Other. The debtor is proposing a non-standard provision for vesting, which is set forth in section 8.1. This provision will be effective only
              if the applicable box in Section 1.3 of this plan is checked and a proposal for vesting is provided in Section 8.1.

 Part 8:      Nonstandard Plan Provisions

8.1          Check "None" or List Nonstandard Plan Provisions
                    None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in this
form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3.

 8.1(a) Cure of post-petition mortgage delinquency.

 The debtor’s post-petition mortgage arrearage will be paid in full through disbursements by the trustee.
  Name of Creditor            Description of Collateral    Estimated           Months being        Monthly plan
                                                           amount of           paid as             payment on
                              (note if principal           post-petition       post-petition       post-petition
                              residence; include county arrearage              arrearage           arrearage
                              tax map number and
                              complete street address)




District of South Carolina
Effective May 1, 2019                                                       Chapter 13 Plan                                                    Page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
 Debtor                Joel Council                                                                    Case number    19-06189
                       Maria Victoria Council

      US BANK                            DEBTORS                     $3,685.32        JANUARY              $62.00
                                        RESIDENCE-5076                                2020;
                                        TIMBER FALLS                                  FEBRUARY
                                        DRIVE, FORT MILL                              2020
                                        SC 29707,
                                        LANCASTER
                                        COUNTY, TMS#
                                        (0009-P-0C-037.00)
  * Unless otherwise ordered by the court, the arrearage will be calculated from the months listed above, with payment amounts reflected in the Official
 Form 410A Mortgage Proof of Claim Attachment and any Notice of Mortgage Payment Change.

 Part 9:      Signatures:

9.1          Signatures of debtor and debtor attorney

             The debtor and the attorney for the debtor, if any, must sign below.

 X     /s/ Joel Council                                                           X      /s/ Maria Victoria Council
       Joel Council                                                                      Maria Victoria Council
       Signature of Debtor 1                                                             Signature of Debtor 2

       Executed on            February 21, 2020                                          Executed on      February 21, 2020

 X     /s/ JASON T. MOSS                                                          Date     February 21, 2020
       JASON T. MOSS 7240
       Signature of Attorney for debtor DCID#

By filing this document, the debtor, if not represented by an attorney, or the debtor and the attorney for the debtor certify(ies) that this
Chapter 13 plan contains no nonstandard provision other than those set out in Part 8.




District of South Carolina
Effective May 1, 2019                                                            Chapter 13 Plan                                           Page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
                                 UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF SOUTH CAROLINA

 IN RE: Joel Council                                   CASE NO: 19-06189

        Maria Victoria Council                         CHAPTER 13



                                                       CERTIFICATE OF SERVICE

                            DEBTOR(S)




       THE UNDERSIGNED HEREBY CERTIFIES THAT HE/SHE PROPERLY SERVED THE FOREGOING
NOTICE OF CONFIRMATION HEARING AND MODIFIED PLAN TO ALL CREDITORS VIA REGULAR
MAIL, POSTAGE PREPAID.

William K. Stephenson, Jr
Chapter 13 Trustee
Electronic service only

SEE ATTACHED LIST



DATE 02/21/20                               /s/ Cameron Pruitt
                                            Moss & Associates, Attorneys, P.A.
                                            816 Elmwood Avenue
                                            Columbia, South Carolina 29201




                                              - !2 -
Label Matrix for local noticing        AMCOL SYSTEMS                  AMERICAN EXPRESS
0420-3                                 PO BOX 21625                   PO BOX 650448
Case 19-06189-hb                       Columbia SC 29221-1625         Dallas TX 75265-0448
District of South Carolina
Columbia
Fri Feb 21 17:27:22 EST 2020
AT&T                                   ATRIUM HEALTH                  ATRIUM HEALTH
1 AT&T WAY, ROOM 3A104                 216 LE PHILLIP COURT           PO BOX 71108
Bedminster NJ 07921-2694               Concord NC 28025-2954          Charlotte NC 28272-1108



ATTORNEY GENERAL OF UNITED STATES      (p)AUTOMONEY INC               BANFIELD PET HOSPITAL
950 PENNSYLVANIA AVE, NW               ATTN ABIGAIL SCUDDER DUFFY     PO BOX 64378
Washington DC 20530-0001               450 MEETING ST                 Saint Paul MN 55164-0378
                                       CHARLESTON SC 29403-5522


BRAESAEL MANAGEMENT                    CAPITAL ONE                    CAROLINAS HEALTHCARE SYSTEM
PO BOX 99051                           PO BOX 71083                   PO BOX 2090
Raleigh NC 27624-9051                  Charlotte NC 28272-1083        Morrisville NC 27560-2090



CAROLINAS HEALTHCARE SYSTEM            CAROLINAS HEALTHCARE SYSTEM    CHRISTIAN STANESCU
PO BOX 71108                           PO BOX 96072                   CAROLYN DALEY SCOTT
Charlotte NC 28272-1108                Charlotte NC 28296-0072        PO BOX 214
                                                                      PORT JEFFERSON STATION NY 11776-0214


CHRISTIAN STAWES CREDIT UNION          CITIBANK                       (p)CITIFINANCIAL
PO BOX 314                             PO BOX 6500                    BANKRUPTCY FORECLOSURE UNIT
Port Jefferson Station NY 11776-0314   Sioux Falls SD 57117-6500      1000 TECHNOLOGY DRIVE
                                                                      OFALLON MO 63368-2239


CMC - STEELE CREEK                     Joel Council                   Maria Victoria Council
2001 VAIL AVENUE                       5076 Timber Falls Drive        5076 Timber Falls Drive
Charlotte NC 28207-1248                Fort Mill, SC 29707-8781       Fort Mill, SC 29707-8781



(p)DELL FINANCIAL SERVICES             DOCTORS CARE                   DR MARK SNYDER
P O BOX 81577                          PO BOX 63418                   119 ROCKLAND CENTER
AUSTIN TX 78708-1577                   Charlotte NC 28263-3418        Nanuet NY 10954-2956



DURHAM & DURHAM                        Robert P Davis                 Duvera EasyPay Finance
5665 NEW NORTHSIDE DRIVE               Rogers Townsend & Thomas, PC   PO BOX 2549
STE 340                                PO Box 100200                  Carlsbad, CA 92018-2549
Atlanta GA 30328-5834                  Columbia, SC 29202-3200


FBCS                                   FRANKLIN COLLECTION SERVICES   HALSTED FINANCIAL SERVICES
841 E. HUNTING PARK AVE                PO BOX 3910                    PO BOX 828
Philadelphia PA 19124-4800             Tupelo MS 38803-3910           Skokie IL 60076-0828
HARRIS CONNECT                             HEALTHCARE RECEIVABLE                      HORIZON EYE CARE
PO BOX 2910                                PO BOX 10168                               PO BOX 60160
Chesapeake VA 23327-2910                   Knoxville TN 37939-0168                    Charlotte NC 28260-0160



HSBC                                       IRS                                        JC PENNY
PO BOX 5253                                PO BOX 7346                                PO BOX 447
Carol Stream IL 60197-5253                 Philadelphia PA 19101-7346                 Sycamore IL 60178-0447



LANCASTER COUNTY CLERK OF COURT            LANCASTER COUNTY SPECIAL REFEREE           LEGACY PARK HOMEOWNERS
104 N MAIN STREET                          408 N MAIN STREET                          PO BOX 2981
Lancaster SC 29720-2410                    Lancaster SC 29720-2134                    Matthews NC 28106-2981



LVNV FUNDING                               LVNV FUNDING                               LVNV Funding LLC
PO BOX 1116                                PO BOX 390846                              c/o Resurgent Capital Services
Charlotte NC 28201-1116                    Minneapolis MN 55439-0846                  PO Box 10587
                                                                                      Greenville, SC 29603-0587


Legacy Park Homeowners Association, Inc.   MEDICAL DATA SYSTEMS                       MEDICREDIT
c/o Sellers, Ayers, Dortch & Lyons, P.A.   645 WALNUT STREET, SUITE 4                 PO BOX 1629
301 S. McDowell St., Ste. 410              Gadsden AL 35901-4173                      Maryland Heights MO 63043-0629
Charlotte, NC 28204-2681


MEINEKE                                    MERCHANT CREDIT GUIDE                      Sean P. Markham
PO BOX 2549                                223 W JACKSON BLVD                         Markham Law Firm, LLC
Carlsbad CA 92018-2549                     Chicago IL 60606-6908                      PO Box 20074
                                                                                      Charleston, SC 29413-0074


Jason T. Moss                              NEW YORK DEPARTMENT OF TAXATION AND FINA   NY STATE DEPT OF UNEMPLOYMENT
Moss & Associates, Attorneys, P.A.         99 WASHINGTON AVENUE                       PO BOX 1195
816 Elmwood Avenue                         Albany NY 12255-1100                       Albany NY 12201-1195
Columbia, SC 29201-2027


(p)PORTFOLIO RECOVERY ASSOCIATES LLC       REAL TIME RESOLUTION                       RICHARDSON, PLOWDEN & ROBINSON, P.A.
PO BOX 41067                               1349 EMPIRE CENTRAL DRIVE                  PO DRAWER 7788
NORFOLK VA 23541-1067                      SUITE 150                                  Columbia SC 29202-7788
                                           Dallas TX 75247-4029


ROGERS TOWNSEND & THOMAS                   SELECT PORTFOLIO SERVICING                 SILVER SCRIPT
PO BOX 100200                              PO BOX 65250                               PO BOX 504849
Columbia SC 29202-3200                     Salt Lake City UT 84165-0250               Saint Louis MO 63150-4849



SOCIAL SECURITY ADMINISTRATION             SOCIAL SECURITY ADMINISTRATION             SOCIAL SECURITY ADMINISTRATION
1 JAMAICA CENTER PLAZA                     SOUTHEASTERN PROGRAM SERVICE CENTER        STROM THURMOND FEDERAL BLDG
Jamaica NY 11432-3898                      1200 8TH AVENUE NORTH                      1835 ASSEMBLY STREET
                                           Birmingham AL 35285-0003                   Columbia SC 29201-2461
SOUTH CAROLINA STATE HOUSING                           STATE OF SOUTH CAROLINA                              STERN RECOVERY SERVICE
FINANCE AND DEVELOPMENT AUTHORITY                      PO BOX 2535                                          415 N. EDGEWORTH STREET
300-C OUTLET POINTE BLVD                               Columbia SC 29202-2535                               Greensboro NC 27401-2071
Columbia SC 29210-5652


South Carolina Department of Revenue                   Stephen C. Sellers                                   William K. Stephenson Jr.
PO Box 12265                                           Sellers, Ayers, Dortch & Lyons, P.A.                 PO Box 8477
Columbia, SC 29211-2265                                301 S. McDowell St., Ste. 410                        Columbia, SC 29202-8477
                                                       Charlotte, NC 28204-2681


THE CAROLINAS EMERGENCY GROUP                          THE CAROLINAS EMERGENCY GROUP                        The Charlotte-Mecklenburg Hospital Authority
PO BOX 14000                                           PO BOX 277221                                        PO BOX 71108
Belfast ME 04915-4033                                  Atlanta GA 30384-7221                                CHARLOTTE, NC 28272-1108



US Trustee’s Office                                    U.S. Bank, N.A.                                      UCI MEDICAL AFFILIATES
Strom Thurmond Federal Building                        c/o Select Portfolio Servicing, Inc.                 PO BOX 63418
1835 Assembly Street                                   P.O. Box 65250                                       Charlotte NC 28263-3418
Suite 953                                              Salt Lake City, UT 84165-0250
Columbia, SC 29201-2448

US ATTORNEY’S OFFICE
ATTN DOUG BARNETT
1441 MAIN ST STE 500
Columbia SC 29201-2862




                     The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                     by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


AUTO MONEY                                             (d)AutoMoney, Inc.                                   CITIFINANCIAL
9520 CHARLOTTE HWY                                     450 Meeting St.                                      300 SAINT PAUL PLACE
Fort Mill SC 29707                                     Charleston, SC 29403                                 Baltimore MD 21202



DELL                                                   PORTFOLIO RECOVERY                                   (d)Portfolio Recovery Associates, LLC
PO BOX 6403                                            PO BOX 12914                                         POB 12914
Carol Stream IL 60197                                  Norfolk VA 23541                                     Norfolk VA 23541




                   The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)STUDENT LOANS                                       (u)U.S. Bank, N.A., successor trustee to LaSa        End of Label Matrix
                                                                                                            Mailable recipients    72
                                                                                                            Bypassed recipients     2
                                                                                                            Total                  74
